DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit,” “receiving arrangement” and “transmitting arrangement” in claims 7 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24, 30, 36 and 42 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 24, 30, 36 and 42 are indefinite because each recites “not enough uplink subframes are available in time to map all the plurality random access resources to uplink subframes”.  It is unclear how to determine what would be “not enough” uplink subframes in “time”, which goes on indefinitely. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertrand et al. (US 2009/0109919) in view of 3RD GENERATION PARTNERSHIP PROJECT. Random Access Slot Configurations." 3GPP TSG RAN WG1 #50bis, R1-074144, Shanghai, China, 8-12 October 2007 (cited in the IDS filed on July 2, 2019) (hereafter, “R1-074144”).

Regarding claim 1, Bertrand discloses a method in a base station of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (Bertrand, paragraph [0004], NodeB; paragraph [0005], E-UTRAN) operating in a Time Division Duplex mode (paragraph [0026], lines 10-11, TDD system) for transmitting data on a radio channel (paragraph [0005], Channel), wherein a frame comprises subframes (Bertrand, Fig. 2, frame 202, subframes 203; paragraph [0039], lines 1-6, frame 202 comprises sub-frames 203) allocated and split between uplink transmission and downlink transmission (Bertrand, paragraph [0026], lines 10-11, TDD system), the method comprising;
mapping and allocating a first random access resource to a first frequency in a first uplink subframe of a radio frame (Bertrand, Fig. 2, the bottom one of random access channels 201, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels), including mapping a plurality of random access resources to use to a plurality of uplink subframes (Bertrand, Fig. 2, the lower ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels), wherein 
transmitting data on the radio channel comprising an expression expressing allocation of the first random access resource to use in relation to at least one uplink subframe (Bertrand, Fig. 8, step 804; paragraph [0089], lines 1-10). 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Regarding claim 2, Bertrand in view of R1 -074144 discloses a method according to claim 1, wherein the at least one uplink subframe used at the different frequency is an uplink subframe (Bertrand, Fig. 2, the upper one of random access channel 201, subframes 203) corresponding to the uplink subframe allocated to the first random access resource used at the first frequency (Fig. 2, the lower one of random access channel 201, subframes 203). 

Regarding claim 3, Bertrand in view of R1 -074144 discloses a method according to claim 1, where the mapping step further comprises mapping the first random access resource to a plurality of uplink subframes (Bertrand, Fig. 2, the bottom ones of random access channels 201 and 210, subframes 203) (R1 -074144, Page 1, Figure 1). 

Regarding claim 4, Bertrand in view of R1 -074144 discloses a method according to claim 1, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Bertrand, Fig. 2 shows random access channel 201 in the first uplink subframe 203; "first" being and ordinal number; Fig. 8, step 804, paragraph [0089], lines 1-10). 

Regarding claim 5, Bertrand in view of R1 -074144  discloses a method according to claim 1, wherein at least one additional uplink subframe of a random access configuration to use is expressed as an ordinal number of uplink subframes (Bertrand, Fig. 2 shows random access channel 210 in the 14th uplink subframe 203; "14th" being and ordinal number). 

Regarding claim 6, Bertrand in view of R1 -074144  discloses a method according to claim 1, wherein the radio channel comprises a broadcast channel (Bertrand, paragraph [0089], lines 1-4, broadcast). 

Regarding claim 7, Bertrand discloses a base station of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (paragraph [0004], NodeB; paragraph [0005], lines 1-13) arranged to operate in a Time Division Duplex mode (paragraph [0026], lines 10-11, TDD system), wherein a frame comprises subframes (Fig. 2, frame 202, subframes 203; paragraph [0039], lines 1-6)  allocated and split between uplink transmission and downlink transmission (paragraph [0026], lines 10-11, TDD system), and wherein the base station comprises: 
a control unit arranged to map and allocate a first random access resource to a first frequency in a first uplink subframe of a radio frame (Fig. 2, the bottom one of random access channels 201, frame 202, subframes 203; paragraph [0039], lines 6-8), and to create data comprising an expression expressing allocation of the first random access resource in relation to at least one uplink subframe (Fig. 8, step 804; paragraph [0089], lines 1-10, configuration parameters); and 
a transmitting arrangement adapted to transmit the data on a radio channel (Fig. 8, step 804; paragraph [0089], lines 1-10); 
wherein the control unit is arranged to map a plurality of random access resources to use to a plurality of uplink subframes (Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8) and wherein the plurality of random access resources is allocated by spreading out the plurality of random access resources over the plurality of uplink subframes in time (Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8) and the control unit is arranged to allocate at least one random access resource of the plurality of random access resources to use into a different frequency of at least one uplink subframe (Fig. 2, the upper  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8). 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Claims 8-12 are rejected under substantially the same rationale as claims 2, 4-6 and 3, respectively.

Regarding claim 13, Bertrand discloses a method in a user equipment of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (Bertrand, paragraph [0004], UE; paragraph [0005], lines 1-13, E-UTRAN) operating in a Time Division Duplex mode (Bertrand, paragraph [0026], lines 10-11, TDD system), wherein a frame comprises subframes (Bertrand, Fig. 2, frame 202, subframes 203; paragraph [0039], lines 1-6)  allocated and split between uplink transmission and downlink transmission (Bertrand, paragraph [0026], lines 10-11, TDD system), the method comprising: 
receiving data on a radio channel (Bertrand, paragraph [0109], receiving data); and 
determining a first uplink subframe in a radio frame to use in a random access process (Bertrand, Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8) by reading an expression in the received data expressing an allocation (Bertrand, Fig. 8, 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to 

Regarding claim 14, Bertrand in view of R1 -074144 discloses a method according claim 13, wherein the method further comprises using the determined random access resource during a random access process (Fig. 8, step 808; paragraph [0091], lines 1-3). 

Regarding claim 15, Bertrand in view of R1 -074144  discloses a method according to claim 13, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Bertrand, Fig. 2 shows random access channel 201 in the first uplink subframe 203; "first" being and ordinal number; Fig. 8, step 804, paragraph [0089], lines 1-10). 

Regarding claim 16, Bertrand in view of R1 -074144 discloses a method according to claim 13, wherein the at least one uplink subframe used at least at one different frequency (Fig. 2, the upper one of random access channel 201, subframes 203) is an uplink subframe corresponding to the uplink subframe allocated to the first random access resource (Fig. 2, the lower one of random access channel 201, subframes 203). 

Regarding claim 17, Bertrand in view of R1 -074144 discloses a method according to claim 13, wherein the first random access resource is allocated to a plurality of uplink subframes (Bertrand, Fig. 2, the bottom ones of random access channels 201 and 210, subframes 203) (R1 -074144, Page 1, Figure 1). 

Regarding claim 18, Bertrand in view of R1 -074144 discloses a method according to claim 13, wherein the radio channel is a broadcast channel (paragraph [0089], lines 1-4). 

Regarding claim 19, Bertrand discloses a user equipment of an evolved UMTS Terrestrial Radio Access Network (EUTRAN) (paragraph [0005], lines 1-13) arranged to operate in a lime Division Duplex mode (paragraph [0026], lines 10-11, TDD system), wherein a frame comprises subframes (Fig. 2, frame 202, subframes 203; paragraph [0039], lines 1-6)  allocated and split between uplink transmission and downlink transmission (paragraph [0026], lines 10-11, TDD system), the user equipment comprising: 
a receiving arrangement adapted to receive data on a radio channel (Fig. 8, step 804; paragraph [0089], lines 1-10); and 
a control unit arranged to determine a first uplink subframe in a radio frame to use in a random access process (Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8) reading an expression in the received data expressing an allocation (Fig. 8, step 804; paragraph [0089], lines 1-10, configuration parameter) of a first random access resource in relation to at least one uplink subframe; 
wherein the expression in the received data comprises random access configuration for a plurality of random access resources defining that the plurality of random access resources is allocated by spreading out the random access resources over a plurality of uplink subframes in time (Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8), and wherein at least one random access resource of the plurality of random access resources is allocated (Fig. 2, the upper ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8), to map all the plurality random access resources to uplink subframes (Fig. 2, frame 202 includes only one subframe 203 with a RACH channel 201), into a different frequency of at least one uplink 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Regarding claim 20, Bertrand in view of R1 -074144  discloses a user equipment according to claim 19, wherein the control unit is further arranged to use the first random access resource during a random access process (Fig. 8, step 808; paragraph [0091], lines 1-3). 

Regarding claim 21, Bertrand in view of R1 -074144  discloses a user equipment according to claim 20, further comprising a transmitting arrangement adapted to transmit a random access request in the first random access resource according to the expression during the random access process (Fig. 8, step 808; paragraph [0091], lines 1-3). 

Regarding claim 22, Bertrand in view of R1 -074144  discloses a user equipment according to claim 19, wherein the receiving arrangement is adapted to receive data on a broadcast channel (paragraph [0089], lines 1-4). 

Regarding claim 23, Bertrand in view of R1 -074144  discloses a user equipment according to claim 19, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Fig. 2 shows random access channel 201 in the first uplink subframe 203; "first" being and ordinal number).


Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. (US 2010/0172299) in view of 3RD GENERATION PARTNERSHIP PROJECT. Random Access Slot Configurations." 3GPP TSG RAN WG1 #50bis, R1-074144, Shanghai, China, 8-12 October 2007 (cited in the IDS filed on July 2, 2019) (hereafter, “Rl-074144”).

Regarding claim 1, Fischer discloses a method in a base station of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (Fischer, paragraph [0085], lines 4-7, E-UTRAN NodeB) operating in a Time Division Duplex mode for transmitting data on a radio channel (Fischer, paragraph [0097], lines 3-6, TDD), wherein a frame comprises subframes (Fischer, paragraph [0097], lines 1-4; Fig. 14) allocated and split between uplink transmission and downlink transmission (Fischer, paragraph [0097], lines 4-6, TDD), the method comprising: 
mapping and allocating a first random access resource to a first frequency in a first uplink subframe of a radio frame (Fischer, paragraph [0104], lines 1-5; Fig. 16), including mapping a plurality of random access resources to use to a plurality of uplink subframes (Fischer, paragraph [0104], lines 1-5; 
transmitting data on the radio channel comprising an expression expressing allocation of the first random access resource to use in relation to at least one uplink subframe (Fischer, paragraph [0196], lines 3-6; Fig. 16, step 200). 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Regarding claim 2, Fischer in view of R1 -074144 discloses a method according to claim 1, wherein the at least one uplink subframe used at the different frequency is an uplink subframe 

Regarding claim 3, Fischer in view of R1 -074144 discloses a method according to claim 1, where the mapping step further comprises mapping the first random access resource to a plurality of uplink subframes (Fischer, Fig. 16, each RACH block occupies 2 consecutive subframes). 

Regarding claim 4, Fischer in view of R1 -074144 discloses a method according to claim 1, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Fischer, Fig. 16 shows the RACH in the first uplink subframe; "first" being and ordinal number).

Regarding claim 5, Fischer in view of R1 -074144 discloses a method according to claim 1, wherein at least one additional uplink subframe of a random access configuration to use is expressed as an ordinal number of uplink subframes (Fischer, Fig. 16 shows an additional RACH in the fifth uplink subframe; "fifth" being and ordinal number). 

Regarding claim 6, Fischer in view of R1 -074144 discloses a method according to claim 1, wherein the radio channel comprises a broadcast channel (Fischer, paragraph [0196], lines 2-4, BCH; Fig. 22, step 200). 

Regarding claim 7, Fischer in view of R1 -074144 discloses a base station of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (paragraph [0085], lines 4-7) arranged to operate in a Time 
a control unit arranged to map and allocate a first random access resource to a first frequency in a first uplink subframe of a radio frame (paragraph [0104], lines 1-5; Fig. 16), and to create data comprising an expression expressing allocation of the first random access resource in relation to at least one uplink subframe (paragraph [0196], lines 3-6; Fig. 16, step 200); and 
a transmitting arrangement adapted to transmit the data on a radio channel (paragraph [0196], lines 3-6; Fig. 16, step 200); 
wherein the control unit is arranged to map a plurality of random access resources to use to a plurality of uplink subframes (paragraph [0104], lines 1-5; Fig. 16) and wherein the plurality of random access resources is allocated by spreading out the plurality of random access resources over the plurality of uplink subframes in time (paragraph [0104], lines 1-5; Fig. 16) and the control unit is arranged to allocate at least one random access resource of the plurality of random access resources to use into a different frequency of at least one uplink subframe (paragraph [0104], lines 1-3; Fig. 16, vertical axis is the frequency axis, RACH occupies 6 frequency blocks in each subframe). 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same 

Claims 8-12 are rejected under substantially the same rationale as claims 2, 4-6 and 3, respectively.

Regarding claim 13, Fischer discloses a method in a user equipment of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN)  (paragraph [0085], lines 4-7) operating in a Time Division Duplex mode (paragraph [0097], lines 3-6), wherein a frame comprises subframes (paragraph [0097], lines 1-4; Fig. 14) allocated and split between uplink transmission and downlink transmission (paragraph [0097], lines 4-6, TDD), the method comprising:
receiving data on a radio channel (paragraph [0196], lines 3-6; Fig. 16, step 200); and 
determining a first uplink subframe in a radio frame to use in a random access process (paragraph [0104], lines 1-5; Fig. 16) by reading an expression in the received data expressing an allocation (paragraph [0196], lines 3-6; Fig. 16, step 200) of a first random access resource to use in relation to at least one uplink subframe (paragraph [0104], lines 1-5; Fig. 16), and wherein the expression in the received data comprises random access configuration for a plurality of random access resources defining that the plurality of random access resources is allocated by first spreading out the random access resources over a plurality of uplink subframes in time (paragraph [0104], lines 1-3; Fig. 16, horizontal axis is the time axis), and wherein at least one random access resource of the plurality of random access resources is allocated, to map all the plurality random access resources to uplink subframes, into a different frequency of at least one uplink subframe (paragraph [0104], lines 1-3; Fig. 16, vertical axis is the frequency axis, RACH occupies 6 frequency blocks in each subframe). 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Regarding claim 14, Fischer in view of R1 -074144 discloses a method according claim 13, wherein the method further comprises using the determined random access resource during a random access process (paragraph [0201], lines 1-3; Fig. 16, step 208). 

Regarding claim 15, Fischer in view of R1 -074144 discloses a method according to claim 13, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Fig. 16 shows the RACH in the first uplink subframe; "first" being and ordinal number). 

Regarding claim 16, Fischer in view of R1 -074144 discloses a method according to claim 13, wherein the at least one uplink subframe used at least at one different frequency is an uplink subframe 

Regarding claim 17, Fischer in view of R1 -074144 discloses a method according to claim 13, wherein the first random access resource is allocated to a plurality of uplink subframes (Fig. 16, each RACH block occupies 2 consecutive subframes). 

Regarding claim 18, Fischer in view of R1 -074144  discloses a method according to claim 13, wherein the radio channel is a broadcast channel (paragraph [0196], lines 2-4, BCH; Fig. 22, step 200). 

Regarding claim 19, Fischer discloses a user equipment of an evolved UMTS Terrestrial Radio Access Network (EUTRAN) (paragraph [0085], lines 4-7) arranged to operate in a lime Division Duplex mode (paragraph [0097], lines 3-6), wherein a frame comprises subframes (paragraph [0097], lines 1-4; Fig. 14) allocated and split between uplink transmission and downlink transmission (paragraph [0097], lines 4-6, TDD), the user equipment comprising: 
a receiving arrangement adapted to receive data on a radio channel (paragraph [0196], lines 3-6; Fig. 16, step 200); and 
a control unit arranged to determine a first uplink subframe in a radio frame to use in a random access process (paragraph [0104], lines 1-5; Fig. 16)  reading an expression in the received data expressing an allocation (paragraph [0196], lines 3-6; Fig. 16, step 200) of a first random access resource in relation to at least one uplink subframe (paragraph [0104], lines 1-5; Fig. 16); 
wherein the expression in the received data comprises random access configuration for a plurality of random access resources defining that the plurality of random access resources is allocated by spreading out the random access resources over a plurality of uplink subframes in time (paragraph 

R1 -074144 discloses the plurality of random access resources is allocated by first spreading out the plurality of random access resources over the plurality of uplink subframes in time first, and
when not enough uplink subframes are available in time to map all the plurality of random access resources to uplink subframes, into a different frequency of at least one uplink subframe (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RA slots are multiplexed in time (Figure 1 - right) rather than in frequency; paragraph [0002], line 3, minimize the number of RA slots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in R1 -074144. The motivation to combine the references would have been to reduce waiting times for an RA slot.

Regarding claim 20, Fischer in view of R1 -074144 discloses a user equipment according to claim 19, wherein the control unit is further arranged to use the first random access resource during a random access process (paragraph [0201], lines 1-3; Fig. 16, step 208). 

Regarding claim 21, Fischer in view of R1 -074144  discloses a user equipment according to claim 20, further comprising a transmitting arrangement adapted to transmit a random access request in the 

Regarding claim 22, Fischer in view of R1 -074144  discloses a user equipment according to claim 19, wherein the receiving arrangement is adapted to receive data on a broadcast channel (paragraph [0196], lines 2-4, BCH; Fig. 22, step 200). 

Regarding claim 23, Fischer in view of R1 -074144  discloses a user equipment according to claim 19, wherein the first uplink subframe of a random access resource to use is expressed as an ordinal number of uplink subframes (Fig. 16 shows the RACH in the first uplink subframe; "first" being and ordinal number).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A. L./
Examiner, Art Unit 2466

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466